On rehearing we are asked to modify the judgment and sentence by reducing the punishment to imprisonment for three years. It appears that this defendant, after he was convicted, was not able to make an appeal bond, and was committed to the penitentiary pending the determination of his appeal; that he has now served about two years of his term; that his age is about 30 years, and he has a wife and one child that have always depended on him for support, and since his incarceration in the penitentiary they have depended upon the charity of his relatives for maintenance and support; that about seven years ago, as the result of an accident, the defendant's right leg was amputated near the hip, which makes him practically unable to perform any manual labor, and that his health has been seriously impaired by imprisonment. It also appears that the punishment of the principal — that is, the man who fired the shot — was only a term of two years.
In view of these facts we are inclined to think the punishment disproportionately severe, and that imprisonment in the penitentiary for the term of five years will answer all the just purposes of punishment. For the reasons stated, the term of the sentence will be reduced *Page 297 
from ten years to five years, and, as thus modified, the judgment is affirmed.